DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the combined teachings of 
Mizuta and Aoki et al fail to disclose the amendment that calls for wherein the first reference comprises a line segment from the virtual camera to a position of an object in the virtual space, and the second reference corresponds to the position of the object, the examiner maintains. Applicant merely points out that the aforementioned references do not disclose the above limitations without arguing how the references fail to teach the limitations. The Aoki et al reference generally teaches where the volume and sound quality/intensity are adjusted based on the distance between a virtual sound source to a target listening positions (Aoki et al, para 0075: distance from a first listening position to the virtual sound source is determined whereby volume is adjusted according to said determined distance; audio intensity/quality in a particular frequency region is adjusted according to the distance between a second listening position to the virtual sound source); without negating the possibility of the virtual sound source to the target position being a straight line. It is obvious for efficient processing that if the Aoki et al system is looking to adjust the volume and sound quality within a virtual space based on a distance, said distance will be a straight line unless specifically stated otherwise in the Mizuta, paras 0067, 0070), it would have been obvious to modify Aoki et al as used to modify Mizuta such that within the virtual space of Mizuta et al, where the virtual space includes a virtual camera and virtual microphones (Mizuta, para 0097: the virtual microphone and virtual camera are located in the same position), the volume and audio qualities are adjusted based on the distance from the virtual microphone/virtual camera position to the target position (whereby this also includes knowing the actual position of the target position) for the purpose of being able to adjust the volume and sound quality within the virtual space based on components within said virtual space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 12, 14, 16-19, 23, 25 & 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, US Patent Pub. 20140133681 A1, in view of Aoki et al, US Patent Pub. 20150264502 A1. (The Mizuta reference is cited in IDS filed 10/4/2019)
Re Claim 1, Mizuta discloses a non-transitory computer-readable storage medium having stored therein a sound processing program which, when executed,  causes a computer of an information processing apparatus to at least: dispose at least one virtual sound source in a virtual space (para 0058: game player is a computer and includes a virtual space and virtual sound source) captured by a virtual camera (paras 0067, 0070, 0097: virtual camera); calculate a sound volume parameter based on distance from a first reference in the virtual space to the virtual sound source (para 0110: volume is determined based on distance between target sound and virtual sound source); but fails to explicitly disclose calculate a sound quality parameter based on distance from a second reference in the virtual space to the virtual sound source, the second reference being different from the first reference; and output, a sound Aoki et al, para 0075: distance from a first listening position to the virtual sound source is determined whereby volume is adjusted according to said determined distance), whereby the distance to the virtual sound source changes and as such the volume is adjusted accordingly wherein the volume is adjusted along with the intensity based on a frequency band basis (Aoki et al, para 0075: audio intensity/quality in a particular frequency region is adjusted according to the distance between a second listening position to the virtual sound source) and output, with a sound volume based on the parameter relevant to the sound volume and a sound quality based on the parameter relevant to the sound quality, a sound associated with the virtual sound source (Aoki et al, para 0075: sound volume applied to the output is based on the aforementioned determined volume and intensity per frequency). It would have been obvious to modify Mizuta such that the volume adjustment not only adjusts according to a distance to a virtual sound source but also the sound intensity is adjusted based on a frequency band basis when the virtual sound source distance changes as taught in Aoki et al for the purpose of being able to improve the sound quality by improving sound intensity per frequency band. 
The Aoki et al reference generally teaches where the volume and sound quality/intensity are adjusted based on the distance between a virtual sound source to a Aoki et al, para 0075: distance from a first listening position to the virtual sound source is determined whereby volume is adjusted according to said determined distance; audio intensity/quality in a particular frequency region is adjusted according to the distance between a second listening position to the virtual sound source); without negating the possibility of the virtual sound source to the target position being a straight line. It is obvious for efficient processing that if the Aoki et al system is looking to adjust the volume and sound quality within a virtual space based on a distance, said distance will be a shortest straight line unless specifically stated otherwise in the by applicant within their reference. Taking distances between two points that does not include a short straight line distance will naturally involve more complex processing which applicant will likely seek to highlight and therefore a lack of mention of whether a distance used within Aoki et al is a short straight line does not make it a stretch to one of ordinary skill in the art to interpret the distance as a short straight line distance. The Aoki et al reference is used as a modifying reference to modify the Mizuta reference, where Mizuta discloses sound processing a virtual space that includes a virtual camera and virtual microphones (Mizuta, paras 0067, 0070), it would have been obvious to modify Aoki et al as used to modify Mizuta such that within the virtual space of Mizuta et al, where the virtual space includes a virtual camera and virtual microphones (Mizuta, para 0097: the virtual microphone and virtual camera are located in the same position), the volume and audio qualities are adjusted based on the distance from the virtual microphone/virtual camera position to the target position (whereby this also includes knowing the actual position of the target position) for the 
Re Claim 3, the combined teachings of Mizuta and Aoki et al disclose the non-transitory computer-readable non-transitory storage medium according to claim 1, wherein the second reference is located at one end of the line segment (Aoki et al, para 0075: distance from the virtual sound source changes whereby the distance can be a straight line from the virtual source and the second distance could be at the end of said straight line from the virtual sound source and all distances consist of a point in space).
Re Claim 5, the combined teachings of Mizuta and Aoki et al disclose the non-transitory computer-readable storage medium according to claim 1, wherein the sound processing program further causes the computer to: control the virtual camera in the virtual space (Mizuta, paras 0070, 0093: virtual camera); and control positions of the first reference and the second reference in accordance with movement of the virtual camera (Mizuta, paras 0070, 0093: virtual camera).
Re Claim 6, the combined teachings of Mizuta and Aoki et al disclose the non-transitory computer-readable storage medium according to claim 5, wherein the second reference corresponds to a gaze point of the virtual camera (Mizuta, paras 0070, 0093: virtual camera gazes at a target position).
Re Claim 7, the combined teachings of Mizuta and Aoki et al disclose the non-transitory computer-readable storage medium according to claim 1, wherein the sound volume parameter is calculated such that, the shorter the distance from the first reference to the virtual sound source, the greater the sound volume is, and the longer the distance is, the smaller the sound volume (Aoki et al, para 0075: the further from the virtual sound source, the attenuation level is increased(volume is reduced); while the attenuation level is reduced/volume increased when the distance to the virtual sound source is shorter).
Re Claim 8, the combined teachings of Mizuta and Aoki et al disclose the non-transitory computer-readable storage medium according to claim 1, wherein the sound quality parameter is a parameter indicating a degree of change of a frequency characteristic (Aoki et al, para 0075: audio intensity/quality in a particular frequency region is adjusted according to the distance between a second listening position to the virtual sound source).
Claim 12 has been analyzed and rejected according to claim 1.
Claim 14 has been analyzed and rejected according to claim 3.
Claim 16 has been analyzed and rejected according to claim 5.
Claim 17 has been analyzed and rejected according to claim 6.
Claim 18 has been analyzed and rejected according to claim 7.
Claim 19 has been analyzed and rejected according to claim 8.
Claim 23 has been analyzed and rejected according to claim 1.
Claim 25 has been analyzed and rejected according to claim 1.
Claims 27-30 have been analyzed and rejected according to claim 1.

Claims 10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, US Patent Pub. 20140133681 A1 and Aoki et al, US Patent Pub. 20150264502 A1 as applied to claim 1 above, in view of Gardner, US Patent Pub. 20080144794 A1.
Gardner, para 0086). It would have been obvious to modify the Mizuta reference with being able to adjust the reverberation based on the distance of a virtual sound source and a position as taught in Gardner for the purpose of including reverberation adjustment effects to the system.
Claim 21 has been analyzed and rejected according to claim 10.

Claims 11 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta, US Patent Pub. 20140133681 A1, Aoki et al, US Patent Pub. 20150264502 A1 and Gardner, US Patent Pub. 20080144794 A1as applied to claim 10 above, in view of Schlecht et al, US Patent Pub. 20170238119 A1.
Re Claim 11, the combined teachings of Mizuta, Aoki et al and Gardner disclose the non-transitory computer-readable storage medium according to claim 10, but fails to explicitly disclose wherein the parameter relevant to the reverberation effect is calculated such that, the shorter the distance from the second reference to the virtual sound source is, the greater a time lag between a direct sound and an indirect sound, and the longer the distance is, the smaller the time lag. However, Schlecht et al teaches the concept of where the reverberation is adjusted such that the higher the attenuation, the shorter the reverberation time and vice versa (Schlecht et al, para 0071). Since Aoki Aoki et al, para 0075: the further from the virtual sound source, the attenuation level is increased(volume is reduced); while the attenuation level is reduced/volume increased when the distance to the virtual sound source is shorter), it would have been obvious to modify the Aoki et al reference as used to modify Mizuta whereby when the attenuation level is increased for longer distances, the reverberation time is shorter and when the attenuation level is reduced/volume increased for shorter distances, the reverberation time is longer as taught in Schlecht et al for the purpose of adjusting the reverberation time with respect to the virtual sound source distance and in sync with the volume adjustment. 
Claim 22 has been analyzed and rejected according to claim 11.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 9: The prior art does not teach or moderately suggest the following limitations:
Wherein the parameter indicating the degree of change of the frequency characteristic is a parameter for reducing a specific frequency component, and is calculated such that, the shorter the distance from the second reference to the virtual 
Limitations such as these may be useful in combination with other limitations of claim 8 and ultimately claim 1.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 20: The prior art does not teach or moderately suggest the following limitations:
Wherein the parameter indicating the degree of change of the frequency characteristic is a parameter for reducing a specific frequency component, and is calculated such that, the shorter the distance from the second reference to the virtual sound source, the smaller a degree of the reduction, and the longer the distance from the second reference to the virtual sound source, the greater the degree of the reduction is.
Limitations such as these may be useful in combination with other limitations of claim 19 and ultimately claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                          				2/19/2021